           Case 1:19-cv-00995-DAD-GSA Document 33 Filed 02/18/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   GUILLERMO TRUJILLO CRUZ,                       1:19-cv-00995-DAD-GSA-PC
12                                                  ORDER GRANTING PLAINTIFF
                   Plaintiff,                       EXTENSION OF TIME TO FILE
13                                                  OPPOSITION TO DEFENDANT BAKER’S
           vs.                                      MOTION TO REVOKE PLAINTIFF’S IN
14                                                  FORMA PAUPERIS STATUS
     B. BAKER,                                      (ECF Nos. 31, 32.)
15
                  Defendant.                        THIRTY-DAY DEADLINE TO FILE
16                                                  OPPOSITION
17

18

19          Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On February 11, 2021 and
21   February 17, 2021, Plaintiff filed motions to stay this case until he is finished with court
22   proceedings in Bakersfield. (ECF Nos. 31, 32.) Plaintiff alleges that he was moved from Pelican
23   Bay State Prison to Kern Valley State Prison for court proceedings, but he does not have access
24   to his legal property and is unable to properly litigate this case.
25          A stay of the proceedings is not Plaintiff’s only remedy. Now pending in this case is
26   Defendant Baker’s motion to revoke Plaintiff’s in forma pauperis status under 28 U.S.C. §
27   1915(g), and Plaintiff’s opposition to the motion is due. The court finds good cause to grant
28   Plaintiff an extension of time to file his opposition.

                                                       1
           Case 1:19-cv-00995-DAD-GSA Document 33 Filed 02/18/21 Page 2 of 2



 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff is granted thirty days from the
 2   date of service of this order in which to file his opposition to Defendant Baker’s motion to revoke
 3   Plaintiff’s in forma pauperis status.
 4
     IT IS SO ORDERED.
 5

 6      Dated:     February 18, 2021                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
